Citation Nr: 1102299	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-27 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant is the surviving spouse of the Veteran.  The 
Veteran was a Merchant Marine civilian seaman who had service 
with the Army Transportation Corps during World War II.  
Accordingly, the service department has certified that the 
Veteran had active military service from September 18, 1944, to 
November 23, 1944, and from November 26, 1944, to March 22, 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied reopening the appellant's claim.  

The appellant's original claim for service connection for the 
cause of the Veteran's death was denied by the Board in May 1990, 
and the Board's May 1990 decision was affirmed by the United 
States Court of Appeals for Veterans Claims in June 1992.

In a January 2000 decision the Board found that new and material 
evidence had been received to reopen the appellant's claim, but 
denied entitlement to service connection for the cause of the 
Veteran's death upon de novo review.

In February 2005, the Board vacated the January 2000 decision in 
order to ensure that the appellant was not denied due process of 
law. 

In July 2005, the Board remanded the case so that the RO could 
provide the required notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA). 

In a February 2006 Board decision, the Board denied entitlement 
to service connection for the cause of the Veteran's death.  

In June 2007, the appellant requested to reopen the claim of 
entitlement to service connection for the cause of the Veteran's 
death.  Thereafter, in April 2008, the RO denied the claim.  The 
appellant subsequently appealed and the issue is, once more, 
before the Board for adjudication.


FINDINGS OF FACT

1.  In a February 2006 Board decision, the Board denied 
entitlement to service connection for the cause of the Veteran's 
death.

2.  The additional evidence received since the February 2006 
Board decision is new and material and does raise a reasonable 
possibility of substantiating the claim for service connection 
for the cause of the Veteran's death.  

3.  The preponderance of the competent and credible evidence of 
record is against finding that the cause of the Veteran's death 
is related to service.




CONCLUSIONS OF LAW

1.  The February 2006 Board decision, which denied the claim for 
service connection for the cause of the Veteran's death, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 
(2010).  

2.  New and material evidence has been received to reopen the 
claim of service connection for the cause of the Veteran's death.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  A disability incurred in service did not cause or contribute 
substantially or materially to the Veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310 (West 2002); 38 
C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to adjudication, a notice letter was sent in December 2007 
in accordance with the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Kent v. Nicholson, 20 Vet. 
App. 1, 9-10 (2006) (holding that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).  The appellant 
was notified of the basis for the prior denial of her claim and 
of evidence that was needed to reopen the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The letter also notified the 
appellant that evidence sufficient to reopen the previously 
denied claims must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  

As to the duty to assist, the Veteran's service, VA, and private 
treatment records have been obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  The Board notes that VA medical 
opinions were obtained in October 1999 and March 2005.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA opinions 
obtained in this case are adequate, as they were predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file and the statements of the appellant.  The 
reports also provide a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

In summary, the appellant has been made aware of the information 
and evidence necessary to reopen her claim and of the evidence 
necessary to substantiate her claim and is familiar with the law 
and regulations pertaining to her claim.  See Desbrow v. 
Principi, 17 Vet. App. 207 (2004); Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003).  

Law and Analysis

Historically, the appellant's claim was denied in a February 2006 
Board decision.  The appellant did not appeal and the decision 
became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (2010).  Thereafter, in June 2007, the appellant filed to 
reopen the claim and in April 2008, the RO denied the claim on 
the basis that no new and material evidence had been received.  
However, the Board notes that in a May 2009 statement of the 
case, the RO noted that the appellant's claim had been reopened 
and denied  In any case, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current claim on appeal.  

Although the RO has initially determined that no new and material 
evidence sufficient to reopen previously denied claim for service 
connection for the Veteran's cause of death has been received, 
the Board is required to address this particular issue in the 
first instance.  The Board has the jurisdiction to address a new 
and material issue and to reach the underlying de novo claim.  If 
the Board determines that new and material evidence has not been 
received, the adjudication of the particular claim ends, and 
further analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material claim 
is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. 
Principi, 265 F. 3d 1366, 1369 (2001) (which holds that the 
statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened, regardless of whether the previous action denying 
the claim was appealed to the Board).  Thus, despite the fact 
that in the present case the RO has already determined that no 
new and material evidence has been received sufficient to reopen 
the previously denied of service connection for the Veteran's 
cause of death, the Board will proceed, in the following 
decision, to adjudicate the issue on appeal in the first 
instance. 

A decision by the Board or RO shall be final and binding on all 
field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA issues 
written notification of the decision.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or except 
where there is clear and unmistakable error in the decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2010).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), the 
Board may reopen and review a claim which has been previously 
denied if new and material evidence is submitted by or on behalf 
of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  The Board must 
review all of the evidence submitted since the last final 
disallowance to determine whether the Veteran's claims for 
service connection should be reopened and readjudicated.  Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence must be both new and material; if the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the 
Board determines that the evidence submitted is new and material, 
it must reopen the case and evaluate the appellant's claim in 
light of all the evidence.  Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, the 
VCAA states that, "[n]othing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented."  
38 U.S.C.A. § 5103A(f) (West 2002).  

The Board notes that since the time of the prior, final February 
2006 denial, the appellant has submitted a positive medical 
opinion signed by her daughter-in-law, a registered nurse, 
relating the Veteran's cause of death to seizures caused by 
electric shock treatments received in service.  

Upon review, the Board finds this evidence, submitted since the 
February 2006 Board decision is sufficient to reopen the claim.  
The evidence is new, in that it was not previously submitted, and 
it is material because it relates to an unestablished fact 
necessary to substantiate the claim.  In this regard, the 
evidence provides a positive medical opinion indicating a 
possible a relationship between the Veteran's cause of death and 
service.  Accordingly, the Board finds that new and material 
evidence has been submitted.  Therefore, the claim is reopened.  
See 38 C.F.R. § 3.156.

Having determined that the claim is reopened, the Board must next 
determine if it will be prejudicial if the Board addresses the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As noted earlier, the Board finds that all notification 
and development action needed to render a fair decision on this 
issue have been accomplished.  See Quartuccio v. Principi, 16 Vet 
App 183 (2002).  All the law requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  The 
appellant has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, she 
has been provided a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  Therefore, the 
appellant will not be prejudiced by the Board proceeding with the 
adjudication of this case.  See Bernard, at 384 (1993); see also 
May 2009 statement of the case (noting that claim was reopened 
and denied on the merits). 

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for certain chronic diseases when the disease is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. Service connection may be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which contributes substantially or materially to 
death, or aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries 
involving active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there was resulting debilitating effects and general impairment 
of health to the extent that would render the person less capable 
of resisting the effects of either disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  There are primary 
causes of death which by their very nature are so overwhelming 
that eventual death can be anticipated irrespective of co-
existing conditions, but, even in such cases, there is for 
consideration whether there may be reasonable basis for holding 
that a service-connected condition was of such severity as to 
have a material influence in accelerating death.  38 C.F.R. § 
3.312(c)(4). 

In this case, the death certificate shows that the Veteran died 
on November [redacted], 1960, at the age of 47.  The immediate cause of 
death was acute heart failure.  No other disorder was listed as a 
significant condition contributing to death but not resulting in 
the underlying cause of death.  No autopsy was conducted, 
although "inquiry" was noted on the death certificate.

The Veteran was a civilian seaman who had service with the Army 
Transportation Corps and had active oceangoing service aboard 
ships operated by the Army during World War II.   As noted in the 
prior February 2006 Board decision, it was not until the 1980s 
that the applicable law and regulations permitted such service to 
be considered active military service for Veterans benefits 
purposes.  In 1988, the service department certified that the 
Veteran had active military service from September 18, 1944, to 
November 23, 1944, and from November 26, 1944, to March 22, 1945.  
However, the Board notes that this was almost three decades after 
the death of the Veteran.  During the Veteran's life time, 
service connection was not in effect for any disability, although 
there is evidence of record showing that the Veteran was 
diagnosed with paranoid schizophrenia within months of his 
separation date from service.  

In deciding the claim for service connection for the cause of the 
Veteran's death, the Board must also consider whether the 
disabilities that caused the Veteran's death, namely acute heart 
failure or cardiovascular disease, may be service-connected.

The Board has reviewed all of the evidence of record.  The 
evidence shows that the Veteran was a civilian seaman who died 
almost two decades prior to the date when any such service was 
recognized as active service for VA purposes.  Accordingly, there 
is a very small volume of available medical evidence 
contemporaneous with the Veteran's medical treatment during and 
after service in the 1940s and 1950s, and little if any evidence, 
except for the death certificate, contemporaneous with the 
Veteran's death in 1960.  No additional contemporaneous medical 
evidence related to these events is available.

In March 1999 the appellant presented sworn testimony at a 
hearing.  This testimony, along with the testimony at prior 
hearings in 1989, 1993, 1994, and 1997, as well as numerous 
written statements and letters submitted over the course of the 
past 13 years set forth the appellant's claim for service 
connection for the cause of the Veteran's death.  Essentially, 
she contends that the Veteran was, or should have been, service-
connected for schizophrenia and that the treatment for this 
disability caused the Veteran's death. More specifically, she 
claims that the Veteran was administered electro-convulsive 
therapy (ECT) for his schizophrenia and that this caused his 
cardiac failure. In the alternate, she asserts that the ECT 
and/or medications prescribed to treat the schizophrenia caused 
the Veteran to have convulsions which caused his death.

Copies of medical records contemporaneous with the Veteran's 
periods of service include a Certificate of Medical Examination 
dated in September 1944.  The examiner found no defect or disease 
or disability regarding the Veteran's heart and blood vessels.  
Furthermore, the examiner specifically stated that there was no 
evidence of organic heart disease, and it was also noted that 
there was no history of a nervous breakdown.

Medical records reveal that that the Veteran was hospitalized in 
April 1945 and that the diagnosis was dementia praecox, paranoid 
type.  The Veteran was evacuated from the European Theater of 
Operations (ETO) in May 1945 to Stark General Hospital, South 
Carolina.  His hospitalization at Stark General Hospital began in 
June 1945, and lasted until he was transferred to the U.S. Public 
Health Service Hospital in Lexington later that same month.

A September 1945 Progress Note from the U.S. Public Health 
Service Hospital, and related treatment records, noted that the 
Veteran had been admitted to the facility in June 1945, and that 
his illness dated to April 1945 when he developed 
apprehensiveness, delusions of reference, persecution and self 
accusation, together with auditory hallucinations.  It was noted 
that electro-convulsive therapy (ECT) was initiated in July 1945, 
and discontinued in August 1945, the Veteran having received 19 
grand mal convulsions.  The diagnosis listed in the Progress Note 
was paranoid schizophrenia, in partial remission.  An addendum 
notes that the Veteran was released into the custody of his 
parents in October 1945, as "improved."

A December 1958 private consultation note diagnosed schizophrenic 
reaction, acute undifferentiated type. The psychiatrist 
recommended that if the Veteran could not be hospitalized, he 
should be given Stelazine in graduated doses.  A December 1958 
record from a private hospital provides a medical history of the 
Veteran from 1944 to 1958.  This record reveals a confirmed 
diagnosis of paranoid schizophrenia, and also indicates that in 
1951 the Veteran experienced electric shock sensations throughout 
his entire body and lost consciousness.  He was hospitalized at 
that time and told that he had low blood pressure.

The evidence of record shows the Veteran had a period of more 
than 90 days active service from November 26, 1944, to March 22, 
1945, and was diagnosed with paranoid schizophrenia within a year 
of separation from this period of service.  However, the 
Veteran's service was not recognized as active military service 
until the 1980s, more than two decades after his death.  The 
Board acknowledges that if the Veteran were presently alive, and 
he had a current diagnosis of schizophrenia, that the evidence of 
record would tend to support a grant of service connection for 
schizophrenia.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Operating on the assumption that the Veteran's schizophrenia, 
should have been service-connected but for the unique 
circumstances of the present case, the Board must then address 
whether this disability, or the treatment therefore, caused the 
Veteran's death.

The appellant has asserted that the Veteran developed psychiatric 
problems during his military service.  She also described the 
treatment the Veteran had received during service and post-
service for his psychiatric condition, including the fact that 
the Veteran had ECT during his hospitalization at the U.S. Public 
Health Service Hospital.  She stated that anyone with a cardiac 
condition was not a candidate for this kind of treatment because 
of the tremendous stress it placed upon the heart. Further, she 
stated that a doctor at the "U.S. Hosp[ital] in Marion" informed 
her that it was soon discontinued because of the side effects.  
The appellant also described the Veteran's symptomatology after 
his discharge from the U.S. Public Health Service Hospital.  She 
stated that in the last several years of his life the Veteran's 
physical condition had gotten worse.  For example, chest pains 
had increased to the point where his whole body would get numb 
and stiff, and he would collapse completely.  She also stated 
that the Veteran would have convulsive seizures.  The appellant 
described the circumstances of the Veteran's death.  He had 
started work on a construction project when he told the person 
beside him that he was feeling very funny and slumped to the 
ground.  His co-workers called for oxygen and a doctor who lived 
several houses away, but by then the Veteran had no pulse.  The 
appellant stated that nobody knew about the Veteran's past 
medical problems or the medications he was taking.  Moreover, the 
appellant asserted that the determination that his death was due 
to heart failure was only based on inquiry and was only an 
assumption, because no autopsy was performed on the Veteran.  She 
asserted that if the Veteran did die of a heart attack, it was 
due to the stress put on his heart from the convulsive seizures 
or possibly the Stelazine (the Veteran's medication).

The appellant has submitted numerous, and duplicate copies, of 
medical treatise evidence regarding the medication Stelazine, as 
well as the effects of ECT treatment.  These treatises show some 
indication of a relationship between ECT treatment and cardiac 
failure.  However, the interval between the two events is noted 
to be close, mostly involving cardiac failure at the time the 
electric shocks are administered.  In the present case, the 
evidence shows the Veteran died approximately 15 years after the 
last time ECT was administered.

A January 1961 statement from Dr. D. indicated that it was quite 
possible that the pains the Veteran complained of in his abdomen 
were directly related to the heart trouble of which he died.  Dr. 
D. further stated that he doubted that there was very much of a 
relationship between that and the mental condition which the 
Veteran had.

In August 1985 Dr. A. S., Professor of Psychiatry and 
Neurobiology, evaluated the Veteran's history, to include 
treatment records and the appellant's reports, and provided a 
medical opinion regarding the Veteran's diagnosis.  He stated 
that had the Veteran been treated currently, his diagnosis would 
have probably been schizoaffective disorder, depressed type with 
the possibility of posttraumatic stress disorder and of an 
organic affective disorder resulting from a concussion or a 
cerebral contusion sustained at the time of an inservice jeep 
accident.  The examiner also indicated, in essence, that the 
Veteran's psychological problems were due to service and caused 
vocational impairment for the remainder of his life, post-service 
and that the Veteran's psychological disorder was not controlled 
by psychotherapy or psychoactive medication from 1945 to 1960.  
The examiner provided no opinion relating the Veteran's 
psychological disorder to his cause of death.

The transcript of a hearing held in February 1989 reflects that 
the appellant testified as to the incidents she believed had 
caused the Veteran's in-service psychiatric problems.  She 
testified that the Veteran was not treated for a heart condition 
during his period of military service.  Regarding the Veteran's 
death, she testified that the Veteran died while working on a 
construction project.  She asserted that the doctor who was 
called to the construction site did not perform an examination of 
the Veteran, and that the coroner had not performed an autopsy.  
The appellant reiterated her contention that the Veteran's death 
was caused either by his chronic seizure disorder or the 
medication Stelazine.  She believed that the Veteran's seizures 
were caused by the ECT treatment he had received for his 
psychiatric disorder.  However, she acknowledged that the 
Veteran's seizures started approximately two to three years after 
his ECT treatment at the U.S. Public Health Service Hospital.  
Nevertheless, she asserted that the Veteran's pulse would flutter 
when he had a seizure.

In statements dated in July 1991 and June 1993, the Huntington 
County Coroner reported that he was unable to find any records 
whatsoever to indicate how, why, or when the Veteran died, and 
that an autopsy should have been performed to determine the 
actual cause of death.

A transcript of a hearing held in March 1993 reflects that the 
appellant testified that the coroner's statement showed that no 
autopsy had been performed on the Veteran.  Therefore, she 
contended that the November 1960 Death Certificate was 
inadequate, and could not be relied upon in determining the cause 
of the Veteran's death.

The appellant has submitted medical treatise evidence regarding 
ECT.  One article details accounts of psychological problems 
people have developed as a result of their fear of ECT treatment.  
Another article listed accounts of people who died of cardiac 
problems while undergoing ECT treatment.  However, these medical 
treatise records do not pertain to long-term consequences of ECT 
other than the psychological problems.

The appellant has also provided historical records concerning 
treatment military personnel received during World War II for 
psychiatric problems.  This includes an excerpt from an article 
entitled "Techniques for Transporting Mental Patients During 
Service in World War II."

The transcript of a hearing in September 1993 reflects that the 
appellant reiterated her contentions that no autopsy was done at 
the time of the Veteran's death. Therefore, the Death Certificate 
was unreliable.  She also testified that she thought that the ECT 
caused the Veteran's death because he had flashbacks about the 
treatment which would make him nervous and upset.  Additionally, 
she believed that the Veteran had a seizure disorder and an 
irregular heartbeat due to his ECT.  She stated that the Veteran 
had been taken to the hospital when he had a seizure because it 
was thought he was having a heart attack.

The transcript of a hearing in February 1994 reflects that the 
appellant testified that she believed that the Veteran's seizures 
were due to the ECT, and that the seizures overtaxed the 
Veteran's heart which ultimately caused his death.  The 
transcript of a hearing in September 1997 reflects that she 
reiterated her contention that the Death Certificate was 
unreliable because the coroner never actually performed an 
autopsy on the Veteran.  She also testified that there was 
evidence that the Veteran's medication of Stelazine was 
responsible for a lot of sudden death.

The transcript of a March 1999 Board hearing reflects that the 
appellant reiterated her contentions that the Veteran's death was 
in fact caused by military service and the things he was 
subjected to while on active duty.  Specifically, the fact that 
the Veteran developed psychiatric problems because of military 
service, and that the ECT treatment he received in service, 
and/or his medication, led to his heart failure.  She maintained 
that the Veteran continued to experience seizures and other 
problems after his discharge, and that these seizures overtaxed 
the Veteran's heart, which led to his death.  Moreover, she 
testified that her family physician had confirmed that the 
Veteran's death "without a doubt" was due to the seizures 
overtaxing his heart.  At this hearing, the appellant was 
informed that she needed to submit a written medical opinion that 
the ECT the Veteran received had caused his seizures, which in 
turn caused his death.

In August 1999 the Board requested a medical expert opinion.  In 
October 1999 a VA psychiatrist responded to the request.  He 
indicated that he had reviewed the enclosed information regarding 
the appellant and had additionally reviewed medical literature 
related to ECT and Stelazine deaths.  He stated that he found no 
evidence of ECT causing a sustained seizure disorder, noting that 
there was a case report of a single seizure occurring 3 days 
after ECT which mentioned a decreased frequency of seizures 
following ECT in patients who have a preexisting seizure 
disorder.  He noted that the chance of mortality from ECT is very 
low and ECT related cardiac deaths occur during ECT or in the 
immediate post ECT interval.  He indicated that he could not find 
evidence in the medical literature of delayed cardiac effects 
from ECT.  With regard to a relationship between Stelazine and 
cause of death, he indicated that he reviewed the pertinent 
medical literature, but could find only one article which 
mentioned possible toxicity from Stelazine when taken in an 
overdose.  He noted that this toxicity occurred to the 
myocardium.  He could not find literature supporting the claim 
that therapeutic doses of Stelazine resulted in death and 
enclosed one article relating to the subject under discussion.  
He opined that, based on the above findings, he did not believe 
it is likely that the ECT treatment and/or therapeutic Stelazine 
treatment resulted in cardiac complications which led to the 
Veteran's death.

In March 2005, the Board requested that the psychiatrist who had 
provided the opinion dated in October 1999 provide clarification 
of his opinions in light of the appellant's assertion that he 
based his opinions upon consideration of improved ECT technology 
that was not available at the time of the Veteran's death.  In an 
opinion dated in March 2005, the psychiatrist stated that he had 
reviewed the literature for reported ECT- related deaths.  He 
stated that the long time period between the patient's last known 
electroconvulsive treatment and the patient's demise in 1960 make 
it extremely unlikely that there is any relationship between ECT 
and the patient's death.  He noted that although the methodology 
for administering ECT had changed since 1945, he did not feel 
that this would alter the improbability of ECT being related to 
the patient's death.  He could find no reported case in the 
literature of an ECT related death occurring approximately 15 
years after ECT.

With regard to the issue of a possible association between 
Stelazine ingestion and the Veteran's death, the examiner stated 
that Stelazine can very rarely be associated with seizures and 
that a very rare but possible cardiac arrhythmia termed tosades 
de pointes could also be attributed to Stelazine and reported 
that such cardiac dysrhythmias have sometimes been associated 
with death. He stated that while there have been sudden deaths 
reported in the literature, this connection between the patient's 
death and Stelazine is especially improbable.  He noted the 
widow's reports that the Veteran rarely took his Stelazine and 
that there is no substantiation from electrocardiography that the 
Veteran had a dysrhythmia.  Without evidence of an EKG near the 
time of death and with no autopsy, the examiner stated that it 
was not possible to know the precise reason for the Veteran's 
death; however, since such complications are very rare, he opined 
that there was a particularly low probability that the use of 
Stelazine contributed to the cause of the Veteran's death.

Newly submitted evidence includes a positive nexus opinion signed 
by the appellant's daughter-in-law, L.S.  In July 2006, the 
appellant submitted a letter in which her daughter-in-law, a 
registered nurse, opined, in essence, the Veteran's heart failed 
due to a seizure that was caused by electric shock treatments 
received in service.  She noted that with regard to the 
Stelazene, it could not have contributed to the Veteran's death 
because the Veteran could not tolerate it and he never refilled 
the January 1959 prescription.  A second copy of the letter was 
submitted in July 2009, in which certain notations were made 
apparently by the appellant to include the notation that the 
author of the letter was not in the family when the Veteran was 
alive and that she had access to all of the records that the 
appellant had submitted to VA.

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for its rejection of any material evidence 
favorable to the claimant.  See, e.g., Eddy v. Brown, 9 Vet. App. 
52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  Thus, as an initial matter the 
Board must address the competency and credibility of the evidence 
in this case.  

As outlined above, the appellant has submitted numerous 
statements in support of her appeal.  The Board acknowledges the 
appellant's contentions that the Veteran's cause of death is 
related to service.  However, while she may be competent to 
attest to events and the behavior of the Veteran prior to his 
death and may present credible statements in this regard, a lay 
person is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that lay testimony is competent to establish pain 
or symptoms, but not establish a medical opinion).  Consequently, 
her contentions are not entitled to probative value in the 
instant case regarding the cause of the Veteran's death.

As to the opinion of the daughter-in-law, L.S., a registered 
nurse, the Board notes not only is she competent to report 
symptoms and simple diagnoses, she also has the medical expertise 
to provide certain medical assessments which are not simple.  As 
provided by 38 C.F.R. § 3.159(a)(1), "competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions."  A registered nurse having completed 
medical education and training, fits within the requirement of 
section 3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions.  However, the Board must still assess 
the credibility and relative weight to be accorded the 
statements.  

Further, the level of training, education, and experience of the 
person conducting the examination is a factor that, if the Board 
affords more or less weight to the report because of that reason, 
must be explained in its decision.  See Cox v. Nicholson, 20 Vet. 
App. 563, 569 (2007).  The Board must weigh the credibility and 
probative value of the medical opinions, and in so doing, the 
Board may favor one medical opinion over the other.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  In determining the weight assigned to 
this evidence, the Board also looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this regard, the Board finds the daughter-in-law's statements 
to be less credible than the October 1999 and March 2005 VA 
physician's medical opinions.  The Board finds that the VA 
opinions provided in October 1999 and March 2005 are adequate, 
competent, and of greater weight than L.S.'s opinion.  In this 
regard, the examiner who provided the opinions reviewed the 
complete medical records in the case, including service and 
private treatment records and the widow's contentions as well as 
medical literature concerning the matter at issue.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness and 
detail of the opinion); see also Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994) (greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent to 
which they reviewed prior clinical records and other evidence).  
The Board finds that given the complex nature of the medical 
question presented in this case, the physician's knowledge and 
skill in analyzing the medical data must be found to be of 
greater probative weight.  Although the appellant's daughter-in-
law has medical training, she does not have the medical expertise 
to provide such a medical nexus opinion and her medical opinion 
is unsubstantiated by the evidence of record.   Shipwash v. 
Brown, 8 Vet. App. 218, 223 (1995) (holding that the Board may 
not rely on its own unsubstantiated medical conclusions to reject 
expert medical evidence, rather it may reject such evidence only 
on the basis of other independent medical evidence).  L.S. 
provided no supporting treatise information only stating that 
"[t]here are many other treatise of research results in [the 
Veteran's] file that does support this spontaneous seizure 
condition and the risks involved"; however this was addressed by 
the VA physician.  She stated further, that Peter Breggin, M.D. 
of Betheda, Maryland defines electroshock as closed head injury, 
and that "[i]t is not unusual for a seizure disorder to develop 
following such an injury to the head."  Again, this was 
addressed by the VA physician who clearly reviewed the literature 
and concluded that there was no evidence of ECT causing a 
sustained seizure disorder and in fact noted a decreased 
frequency of seizures following ECT in patients who have a 
preexisting seizure disorder.  The Board notes further, that L.S. 
failed to the address the conclusions of the VA examiner who 
relied not only upon review of the record but on relevant medical 
literature pertinent to the medical question at issue.  While she 
cites an article submitted by the VA physician in this case 
concerning spontaneous seizure activity and ECT treatment, she 
does not address the fact that that same VA examiner indicated 
that he could find no evidence of ECT therapy causing a sustained 
seizure disorder.  As noted above, the appellant reported that 
the Veteran's seizures began several years after the ECT therapy.  

Since the Board finds that the nurse's statement is less credible 
and of less probative weight than the VA physician's statement in 
this case, the Board has accorded the VA opinions greater 
probative weight.  Thus, the Board finds that the preponderance 
of the evidence is against the appellant's claim for entitlement 
to service connection for the cause of the Veteran's death.  
Simply put, the competent medical evidence of record that the 
Board has found most credible and thus, of greater corresponding 
probative weight, does not relate the Veteran's death to his 
military service or the schizophrenia or any treatment therefor.  
The medical treatise evidence presented shows that there are some 
cardiac risks involved with ECT.  However, it does not show 
delayed onset risks or specifically relate the Veteran's fatal 
heart failure to the ECT he underwent years before.  Moreover, 
the appellant has contended that cardiac complications due to 
medications prescribed for schizophrenia caused his death.  
However, the medical opinions of record do not support this 
assertion.  There is no probative medical evidence which in any 
way relates the Veteran's fatal heart failure to active service, 
his schizophrenia, or to any treatment for his schizophrenia.  

The appellant also asserts that the ECT treatment caused the 
Veteran to develop a seizure disorder, which overtaxed his heart 
and caused his death.  Other than the daughter-in-law's 
statement, there is no competent medical evidence that would tend 
to support this theory of entitlement.  With respect to the 
appellant's contentions regarding the inadequacy of the Veteran's 
Death Certificate, the Board acknowledges that the evidence on 
file supports the conclusion that no autopsy was performed on the 
Veteran.  However, this does not change the fact that the 
appellant has not submitted a competent and credible medical 
opinion of sufficient probative weight which relates the cause of 
the Veteran's death to a seizure disorder, or to any incident of 
his period of active duty.  Moreover, as stated above, a 
competent, credible medical opinion of greater probative weight 
is on file which refutes two of the theories asserted by the 
appellant regarding the cause of the Veteran's death.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death, and it must be denied.  As the preponderance of the 
evidence is against the claim, the doctrine of reasonable doubt 
is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

The appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


